DETAILED ACTION
The non-final Office action mailed September 16, 2021 is hereby vacated in favor of the action set forth below.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 2, 2021 has been entered.

Information Disclosure Statement
The initialed forms PTO/SB/08A for the IDSs submitted 3/11/2021 were returned with the Office action mailed September 16, 2021 and are therefore not attached to this action. Newly cited references are listed in IDSs submitted June 5, 2019 and September 11, 2019.

Status of the Claims
Claims 1-10 and 13-21 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The declaration under 37 CFR 1.132 filed August 2, 2021 is insufficient to overcome the rejection the claims as set forth in the last Office action and is addressed below.

Claim Rejections - 35 USC § 103
Claims 1-7, 10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tyamanagimatt et al (WO 2012/018810) and Yu et al (Mil. Med. Sci., 2012) in view of Basavaraj et al (Pharm. Dev. Technol., 2006) and Yao et al (AU 2007246046).  
Tyamanagimatt teaches the preparation of a pharmaceutical formulation comprising a complex of ST-246 (tecovirimat) and a cyclodextrin (CD), such as hydroxypropylcyclodextrin (HPBCD), for the treatment of smallpox. Complexation allows for a more soluble form of tecovirimat. The product is prepared by combining the components in a liquid carrier, followed by optional filtration and lyophilization (freeze-drying). See abstract; paragraph [00008]; [000010]; [000015]; and examples. The reference further suggests cyclodextrin:tecovirimat ratios of up to about 20:1. See paragraph [000013]. The complex may be prepared in a form suitable for any routine route of administration using any pharmaceutically acceptable excipient as a filler, binder, lubricant, vehicle, adjuvant, diluent or other auxiliary substance conventional in the art. See paragraphs [000036], [000057] and [000064]. Particular types of excipients include disintegrants and lubricants. See paragraphs [00075]-[000076]. The 
Yu teaches ST-246 (tecovirimat) has poor water solubility which can be improved in a solution at higher pH. See abstract.
Basavaraj teaches the preparation of a ternary composition comprising the compound DRF-4367, a poorly soluble and weakly acidic molecule, in combination with HPBCD and meglumine. In addition to providing a more favorable pH for solubilizing the DRF-4367, the meglumine enhances the stability over the binary system of the drug and HPBCD. The ternary system also exhibits improvements in dissolution as well as avoidance of reprecipitation. See abstract and Figure 1. The reference teaches stoichiometric ratios of DRF-4367 (mw = 401 g/mol), HPBCD (mw = 1400 g/mol), and meglumine (mw = 195 g/mol). A 1:1:1 stoichiometric ratio would be a ~2:7:1 weight ratio, and a 1:2:1 stoichiometric ratio would be a ~2:14:1 weight ratio. See “Preparation of Solid Complexes” at page 445.     
Yao also teaches the solubility of the poorly soluble compound, polydatin, may be enhanced by a pH adjustment of the solution. However, adjusting the solution to 12 with NaOH allows for a concentration of 3 mg/ml, but this is too high a pH for an injectable solution. See paragraph bridging pp 3-4. The reference further teaches that this compound may be solubilized with meglumine and/or a CD as a solution adjuvant. See paragraph bridging pp 4-5. The reference teaches, as with Basavaraj above, the meglumine facilitates solubilization in ways other than just pH adjustment. See page 5, 3rd full paragraph. As above, the addition of meglumine provides additional benefits over the CD alone. The reference further teaches that CD alone can solubilize polydatin, but further that the combination of CD and meglumine provides a synergistic effect in the solubilization of this compound. See page 7, beginning last full 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Tyamanagimatt product by the addition of an auxiliary solubilizing agent, such as meglumine, with a reasonable expectation of success. The artisan would be motivated to make this modification because it is known from Yu that an increase in pH allows for an increase in solubility of tecovirimat, and Basavaraj and Yao establish that meglumine is a suitable cyclodextrin adjuvant for solubilization of such compounds. Furthermore, they teach that meglumine may provide a synergistic solubilizing effect as well as other beneficial effects. Given that the presence of the CD and meglumine are beneficial for at least the result of solubilizing compounds, in the absence of unexpected results, it would be within the scope of the artisan to optimize the relative ratios of the required components in the composition.  
It would be further obvious to prepare such a composition in the form of a pharmaceutical formulation, using any routine excipient, and administer this composition to a patient for the prevention/treatment of smallpox because Tyamanagimatt had taught that tecovirimat has this utility.    
Applicant’s arguments filed August 2, 2021 have been fully considered but they are not persuasive.
Declarant Yang contends that tecovirimat and polydatin (and compounds cited in other references) have different structures, so that one skilled in the art would not expect that the combination of cyclodextrin and meglumine would increase the solubility of tecovirimat. This is not found to be persuasive. As discussed above, the compounds in cited references share the 
Declarant notes that Tyamanagimatt discloses that the presence of neither PEG400 nor Tween80® afforded increased solubility so “no further work was done to evaluate ternary complexation.” Based on this, Declarant asserts that one of ordinary skill would not be motivated to improve the solubility of ST-246 using ternary complexation and would conclude that Tyamanagimatt teaches away from the claimed invention. This is not found to be persuasive. The two adjuvants tried are a low molecular weight polyethylene glycol (PEG400) and a nonionic surfactant wherein polyethylene glycol moieties comprise a significant portion of the structure (Tween80®). Tyamanagimatt has established that ST-246 is an important antiviral drug that is limited in use by its poor solubility. A person of ordinary skill is a person of ordinary creativity, not an automaton, and so would look for other avenues to exploit to achieve better solubility. One of those is taught by Yu, the fact that solubility can be enhanced by increasing pH. Basavaraj and Yao establish that meglumine is a suitable cyclodextrin adjuvant to achieve a higher pH and enhance solubility. 
Declarant further provides data using additives suggested by Vakani and concludes that the solubility of ST-246 is not guaranteed to be improved by a ternary complexation strategy. Applicant is reminded that a “guarantee of success” is not the standard for obviousness. Based on the teachings set forth above, the examiner maintains that one of ordinary skill would have a reasonable expectation of success. 
Declarant further notes that while Yao teaches that the combination of CD and meglumine improve the solubility of polydatin by 30% over the additive value, while the 
In further remarks, Applicant mostly reiterates the contents of the declaration addressed above. Applicant further cites the enhanced dissolution of ST-246 seen with the combination meglumine and CD as an unexpected result. This is not found to be persuasive. Basavaraj has disclosed this benefit seen with a poorly soluble drug and meglumine/CD. Applicant has not explained specifically why it would be unexpected in this instance.   

Claims 1-7, 9, 10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tyamanagimatt et al (WO 2012/018810) and Yu et al (Mil. Med. Sci., 2012) in view of Basavaraj et al (Pharm. Dev. Technol., 2006) and Yao et al (AU 2007246046) and further in view of Desai et al (Drug Devel. Ind. Pharm., 2015).  
Tyamanagimatt, Yu, Basavaraj, and Yao teach as set forth above. The references are silent regarding compressing the composition into a dosage form and the recited order of combining the components. 
The preparation of dosage forms, such as tablets are well known in the art. Desai teaches the preparation of a tablet comprising a cyclodextrin:drug complex. The method comprises combining the complex with diluents and disintegrants, followed by sieving through 80-mesh screen and blending. A lubricant is added, and the mixture is pressed into tablets. See page 1591, right column. The excipients used are set forth in Table 1. These include Ludiflash®, a commercial product that is a combination of filler (mannitol), binder (polyvinyl acetate), and 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare a composition comprising tecovirimat, a cyclodextrin and meglumine, as set forth above, with a reasonable expectation of success. In the absence of unexpected results, it would be within the scope of the artisan to combine the components in any suitable fashion. It would be further obvious to prepare the composition in the form of a tablet for oral administration by any means known in the art.  
Applicant’s arguments filed August 2, 2021 have been fully considered but they are not persuasive. 
Applicant argues only that Desai is silent regarding both tecovirimat and meglumine and does nothing to cure alleged deficiencies of other references cited in the rejection. This is not found to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Claims 1-8, 10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tyamanagimatt et al (WO 2012/018810) and Yu et al (Mil. Med. Sci., 2012) in view of Basavaraj et al (Pharm. Dev. Technol., 2006) and Yao et al (AU 2007246046) and further in view of Chaudhari et al (Int. J. Adv. Pharm. Biol. Chem., 2012).

Chaudhari reviews the use of pharmaceutical excipients with respect to their functions and interactions with each other and with the API. The use of excipients in the preparation of pharmaceutical dosage forms is well developed. See entire reference, particularly Table 1. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare a composition comprising tecovirimat, a cyclodextrin and meglumine, as set forth above, with a reasonable expectation of success. Further, as discussed above, given the known effect of cyclodextrin and meglumine as solubilizers, it would be within the scope of the artisan to determine a suitable ratio of these agents and tecovirimat. In the absence of unexpected results, it would be further within the scope of the artisan to select any common excipients and combine them in a suitable ratio to provide an acceptable dosage form. There does not appear to be any criticality in the particular common excipients or their amounts relative to each other.  
Applicant’s arguments filed August 2, 2021 have been fully considered but they are not persuasive. Applicant adds no arguments not addressed above.






Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623